 

EXHIBIT 10.24

 

RF INDUSTRIES, LTD.

2019 CORPORATE GOALS—CASH AND EQUITY INCENTIVE PLAN

 

Purpose:

 

The Board of Directors of RF Industries, Ltd. (the “Company”) hereby adopts the
following corporate goals for the determination of cash bonuses to be paid for
the 2019 fiscal year to qualified participating officers upon the achievement of
corporate goals and a review of personal performance.

 

2019 Corporate Goals:

 

For the fiscal year ending October 31, 2019, cash and/or equity bonuses, if
earned, will be paid to qualified participating officers of the Company and its
subsidiaries based upon (i) the achievement of specified corporate goals and
(ii) a review of the overall personal performance and contribution of each of
the officers. The overall performance of each officer will be evaluated and
determined, in its sole discretion, by the Compensation Committee of the Board
after consultation with the Company’s Chief Executive Officer. The corporate
goals will apply to all participating officers.

 

The maximum target bonus payable to participating officers if 100% of the goals
are achieved will range from 15% of the recipient’s annual salary to 50% of the
recipient’s 2019 base salary for the senior executive officers, including Mr.
Dawson and Mr. Turfler. However, the maximum cash bonus payable to all
participating officers, including the Chief Executive Officer, may be increased
to 75% of the 2019 base salaries of the officers if the Company achieves 150% of
its performance targets. Cash bonuses and equity compensation (in the form of
either stock options or restricted stock) will be based on the Company’s
earnings per share (before payment of bonuses) (“EPS”) for the fiscal year
ending October 31, 2019. The maximum bonus payable to each participating officer
is subject to reduction based upon the overall performance of such participating
officer (performance criteria include the development and execution of strategic
plans, the operations of that officer’s business unit, the exercise of
leadership by the officer, the support and development of management and other
employees, and the contribution of such officer to the improvement in the
Company’s overall business activities and profitability). The Board and
Compensation Committee reserve the right to modify these goals, criteria and
target percentage at any time, and to grant bonuses to the participants even if
the performance goals are not met. In addition, the Board and Compensation
Committee may modify the incentive plan targets to reflect significant change in
Company’s business, including changes due to acquisitions or dispositions of
businesses or product lines. The 2019 bonuses will be paid within 75 days after
the end to the fiscal year to participating officers who are employed with the
Company on the date of payment.

 

Change of Control Arrangements:

 

In the event that a Corporate Transaction occurs before the end of the 2019
fiscal year, the Company shall be required to pay each participant of this
incentive plan his/her estimated pro rata portion of the bonus that has been
accrued/earned through the date of Corporate Transaction. Prior to the closing
of a Corporate Transaction, the Compensation Committee of the Board of Directors
shall review the performance targets set forth in this incentive plan and shall,
in good faith based on the information available to the Compensation Committee,
estimate which of the performance goals would have been met by the end of the
fiscal year had the Corporate Transaction had not occurred. The Compensation
Committee shall thereafter pay the participants their pro rata portion (based on
the number of calendar days elapsed from the beginning of the fiscal year to the
date of the Corporate Transaction) of such estimated annual bonus. The foregoing
estimated bonus will be paid in cash at or promptly after the closing of the
Corporate Transaction.

 

For the purposes hereof, a “Corporate Transaction” shall mean (i) a sale, lease
or other disposition of all or substantially all of the capital stock or assets
of the Company, (ii) a merger or consolidation of the Company in which the
Company is not the surviving entity, or (iii) a reverse merger in which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise.



 



   

